Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camilleri et al. (US Patent Application Pub. No. 20140265664).
Regarding Claim 1, Camilleri et al. discloses a fan assembly, comprising: a fan housing (paragraph 0016; Fig. 1 #16 - housing), defining an airflow pathway (paragraph 0022; Fig. 1 #106 – air passage as airflow pathway); an impeller located within the airflow pathway of the fan housing (paragraph 0017; Fig. 1 #50 – fan as impeller), wherein the impeller is coupled to a shaft of an electric motor (paragraph ; a motor controller mounted outside the airflow pathway, the motor controller electrically coupled to the electric motor (paragraph 0016,0018; Fig. 1 #36 – controller board as motor controller); and a heat exchanger located at least partially within the airflow pathway, and coupled between the airflow pathway and the motor controller (paragraph 0019; Fig. 1 #32 – electronics heat sink as heat exchanger), wherein the heat exchanger is configured to move heat from the motor controller to the airflow pathway when the fan assembly is in operation (paragraph 0019).
Regarding Claim 2, Camilleri et al. discloses all the limitations of Claim 1 above. Camilleri et al. further discloses wherein the heat exchanger includes one or more cooling fins (paragraph 0019; Fig. 1 #64 - fins).
Regarding Claim 3, Camilleri et al. discloses all the limitations of Claim 1 above. Camilleri et al. further discloses wherein the heat exchanger includes a cooling medium configured to circulate between the motor controller and the heat exchanger (paragraph 0024; Fig. 1 #122 – arrows show cooling airflow as cooling medium).
Regarding Claim 6, Camilleri et al. discloses all the limitations of Claim 1 above. Camilleri et al. further discloses wherein the impeller is a radial flow impeller (Fig. 1 #50 – fan as impeller).
Regarding Claim 7, Camilleri et al. discloses all the limitations of Claim 1 above. Camilleri et al. further discloses wherein the heat exchanger is incorporated into an electric motor support structure (Fig. 1 #16 – housing as electric motor support structure including motor housing #24 and heat exchanger #32).
wherein the heat exchanger is incorporated into an electrical connection conduit (paragraph 0018; Fig. 1 – heat exchanger #32 is incorporated into controller housing #40 as electrical connection conduit).
Regarding Claim 14, Camilleri et al. discloses a method of cooling comprising: controlling an electric motor within an airflow pathway (paragraph 0022, Fig. 1 #106 – air passage as airflow pathway, #16 – housing; paragraph 0017, Fig. 1 #22 – motor assembly as electric motor) of a fan housing using a motor controller, wherein the motor controller is located outside the airflow pathway (paragraph 0016,0018; Fig. 1 #36 – controller board as motor controller); rotating an impeller driven by the electric motor within the airflow pathway (paragraph 0017; Fig. 1 #50 – fan as impeller); and drawing heat from the motor controller through a heat exchanger coupled to the motor controller, and transferring the heat to air flowing within the airflow pathway using the heat exchanger (paragraphs 0019,0023; Fig. 1 #32 – electronics heat sink as heat exchanger).
Regarding Claim 15, Camilleri et al. discloses all the limitations of Claim 14 above. Camilleri et al. further discloses wherein drawing heat from the motor controller through a heat exchanger includes transferring heat to a cooling medium and circulating the cooling medium through the airflow pathway (paragraph 0024; Fig. 1 #122 – arrows show cooling airflow as cooling medium).
Regarding Claim 18, Camilleri et al. discloses all the limitations of Claim 14 above. Camilleri et al. further discloses wherein rotating the impeller includes rotating a radial impeller (Fig. 1 #50 – fan as impeller).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Camilleri et al. in view of Vadillo et al. (U.S. Patent Application Publication No. 20090289513).
Regarding Claim 9, Camilleri et al. teaches a fan assembly, comprising: a fan housing (paragraph 0016; Fig. 1 #16 - housing), defining an airflow pathway (paragraph 0022; Fig. 1 #106 – air passage as airflow pathway); an electric motor located within the fan housing (paragraph 0017; Fig. 1 #22 – motor assembly as electric motor); an impeller coupled to a shaft of the electric motor (paragraph 0017; Fig. 1 #22 – motor assembly couples to impeller #50 via shaft #54); a motor controller mounted outside the airflow pathway (paragraph 0016,0018; Fig. 1 #36 – controller board as motor controller); and one or more fins located at least partially within the airflow pathway, and physically contacting the motor controller (paragraph 0019; Fig. 1 #32 – electronics heat sink includes fins #64), wherein the one or more fins are configured to move heat from the motor controller to the airflow pathway when the fan assembly is in operation (paragraph 0019).
However, Camilleri et al. fails to explicitly teach that the fins are metal fins.

Regarding Claim 11, Camilleri et al. as modified by Vadillo et al. teaches all the limitations of Claim 9 above. Camilleri et al. further teaches wherein the impeller is a radial flow impeller (Fig. 1 #50 – fan as impeller).
Regarding Claim 12, Camilleri et al. as modified by Vadillo et al. teaches all the limitations of Claim 9 above. Camilleri et al. as modified by Vadillo et al. further teaches wherein the one or more metal fins are incorporated into an electric motor support structure (Fig. 1 #16 – housing as electric motor support structure including motor housing #24 and heat exchanger #32).
Regarding Claim 13, Camilleri et al. as modified by Vadillo et al. teaches all the limitations of Claim 9 above. Camilleri et al. as modified by Vadillo et al. further teaches wherein the one or more metal fins are incorporated into an electrical connection conduit (paragraph 0018; Fig. 1 – heat exchanger #32 is incorporated into controller housing #40 as electrical connection conduit).
Regarding Claim 16, Camilleri et al. teaches all the limitations of Claim 14 above. Camilleri et al. further teaches wherein drawing heat from the motor controller through a heat exchanger includes conducting heat from the motor controller into one or more fins, wherein the one or more fins are located within the airflow pathway (paragraph 0019; Fig. 1 #32 – electronics heat sink includes fins #64).
However, Camilleri et al. fails to explicitly teach that the fins are metallic fins.
Vadillo et al. teaches a fan assembly with fins located within an airflow pathway (Fig. 5 #60,62) configured to act as a heat sink, where the fins are metallic in order to maximize the heat sink and heat dissipation capabilities (paragraph 0044). Camilleri et al. and Vadillo et al. are analogous prior art as they each relate to fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have made the fins taught by Camilleri et al. out of metal as taught by Vadillo et al., in order to in order to maximize the heat sink and heat dissipation capabilities (Vadillo et al. paragraph 0044).
Claims 1, 3-5, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. (U.S. Patent No. 10993353) in view of Khalitov et al. (U.S. Patent Application Publication No. 20170341094).
Regarding Claim 1, Rau et al. teaches a fan assembly, comprising: a fan housing, defining an airflow pathway (Col. 2, lines 12-18; Fig. 1 #102 – duct as housing defining an airflow pathway); an impeller located within the airflow pathway of the fan housing (Col. 2, lines 24-30; Fig. 1 #112 – fan as impeller); a controller mounted outside the airflow pathway (Col. 2, lines 28-30; Col. 4, lines 44-52; Fig. 1 #108 – equipment includes controller); and a heat exchanger located at least partially within the airflow pathway, and coupled between the airflow pathway and the controller, wherein the heat exchanger is configured to move heat from the motor controller to the airflow pathway when the fan assembly is in operation (Col. 2, lines 18-24; Fig. 1 #110 – thermosiphon as heat exchanger).
However, Rau et al. fails to explicitly teach wherein the impeller is coupled to a shaft of an electric motor; the controller being a motor controller, the motor controller electrically coupled to the electric motor.
Khalitov et al. teaches a fan assembly where the assembly includes an impeller couple to the shaft of an electric motor, with the controller being electrically coupled to the motor (paragraphs 0012,0013; Fig. 1). Rau et al. and Khalitov et al. are analogous prior art as they both relate to fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date that the fan taught by Rau et al. would comprise an impeller coupled to a shaft of an electric motor, with the controller of Rau et al. being electrically coupled to the motor, as Khalitov et al. teaches said structural components are non-inventive and well known in the art for such fan assemblies (Khalitov et al. paragraphs 0012,0013).
Regarding Claim 3, Rau et al. as modified by Khalitov et al. teaches all the limitations of Claim 1 above. Rau et al. further teaches wherein the heat exchanger includes a cooling medium configured to circulate between the motor controller and the heat exchanger (Col. 5, lines 9-35; Fig. 1 #168 – circulation path of medium).
Regarding Claim 4, Rau et al. as modified by Khalitov et al. teaches all the limitations of Claim 3 above. Rau et al. further teaches wherein the cooling medium includes a liquid cooling medium (Col. 5, lines 9-35).
wherein the impeller is an axial flow impeller (Khalitov et al. Fig. 1).
Regarding Claim 14, Rau et al. teaches a method of cooling comprising: an airflow pathway of a fan housing (Col. 2, lines 12-18; Fig. 1 #102 – duct as housing defining an airflow pathway)[,] a controller, wherein the controller is located outside the airflow pathway (Col. 2, lines 28-30; Col. 4, lines 44-52; Fig. 1 #108 – equipment includes controller); rotating an impeller within the airflow pathway (Col. 2, lines 24-30; Fig. 1 #112 – fan as impeller); and drawing heat from the controller through a heat exchanger coupled to the controller, and transferring the heat to air flowing within the airflow pathway using the heat exchanger (Col. 2, lines 18-24; Fig. 1 #110 – thermosiphon as heat exchanger).
However, Rau et al. fails to explicitly teach controlling an electric motor within the airflow pathway using the controller, where the controller is a motor controller, the impeller driven by the electric motor.
Rau et al. does teach that the fan is driven by the controller.
Khalitov et al. teaches a fan assembly where the assembly includes an impeller couple to the shaft of an electric motor within the airflow pathway, with the controller being electrically coupled to the motor to controller the motor (paragraphs 0012,0013; Fig. 1). Rau et al. and Khalitov et al. are analogous prior art as they both relate to fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date that the fan taught by Rau et al. would comprise an impeller coupled to a shaft of an electric motor, with the controller of Rau et al. being a 
Regarding Claim 17, Rau et al. as modified by Khalitov et al. teaches all the limitations of Claim 14 above. Rau et al. as modified by Khalitov et al. further teaches wherein the impeller is an axial flow impeller (Khalitov et al. Fig. 1).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al. in view of Khalitov et al., further in view of Camilleri et al, and further in view of Vadillo et al.
Regarding Claim 9, Rau et al. teaches a fan assembly, comprising: a fan housing, defining an airflow pathway (Col. 2, lines 12-18; Fig. 1 #102 – duct as housing defining an airflow pathway); an impeller (Col. 2, lines 24-30; Fig. 1 #112 – fan as impeller); a controller mounted outside the airflow pathway (Col. 2, lines 28-30; Col. 4, lines 44-52; Fig. 1 #108 – equipment includes controller).
However, Rau et al. fails to explicitly teach an electric motor located within the fan housing, the impeller coupled to a shaft of the electric motor; the controller being a motor controller.
Khalitov et al. teaches a fan assembly where the assembly includes an impeller coupled to the shaft of an electric motor within the fan housing, with the controller being electrically coupled to the motor (paragraphs 0012,0013; Fig. 1). Rau et al. and Khalitov et al. are analogous prior art as they both relate to fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date 
However, Rau et al. as modified by Khalitov et al. fails to teach and one or more metal fins located at least partially within the airflow pathway, and physically contacting the motor controller, wherein the one or more metal fins are configured to move heat from the motor controller to the airflow pathway when the fan assembly is in operation.
Camilleri et al. teaches a fan assembly with fins contacting a motor controller, within the airflow pathway, that act as a heat sink to move heat from the controller to the pathway, in order to transfer heat away from the controller, increasing the lifetime of the controller (paragraphs 0018,0019,0023; Fig. 1 #64 – fins). Rau et al. as modified by Khalitov et al. are analogous prior art as they each relate to fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the fan assembly taught by Rau et al. as modified by Khalitov et al. with the fins taught by Camilleri et al., in order to transfer heat away from the motor controller (Camilleri et al. paragraph 0019,0023).
Vadillo et al. further teaches a fan assembly with fins located within an airflow pathway (Fig. 5 #60,62) configured to act as a heat sink, where the fins are metallic in order to maximize the heat sink and heat dissipation capabilities (paragraph 0044). Rau et al. as modified by Khalitov et al. and Camilleri et al., and Vadillo et al. are analogous 
Regarding Claim 10, Rau et al. as modified by Khalitov et al., further modified by Camilleri et al., and further modified by Vadillo et al. teaches all the limitations of Claim 9 above. Rau et al. as modified by Khalitov et al., further modified by Camilleri et al., and further modified by Vadillo et al. further teaches wherein the impeller is an axial flow impeller (Khalitov et al. Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pal (US Patent Application Pub. No. 20120243177) and Li et al. (US Patent No. 10693347) each teach a method of cooling a fan controller.
Graham et al. (US Patent Application Pub. No. 20160298648) teaches a fan assembly with a heat exchanger in the form of fins, with a cooling medium being circulated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799